UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7730


ANTON JOHNSON,

                  Petitioner - Appellant,

          v.

JUSTIN ANDREWS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-hc-02300-BO)


Submitted:   February 27, 2014              Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anton Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anton Johnson, a District of Columbia Code offender,

seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2241 (2012) petition.                  The order is not appealable

unless    a    circuit       justice    or   judge    issues      a   certificate     of

appealability.      28 U.S.C. § 2253(c)(1)(A) (2012).                  A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard         by     demonstrating     that

reasonable      jurists        would    find      that    the      district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on     procedural        grounds,       the   prisoner       must

demonstrate      both    that     the    dispositive          procedural    ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Johnson has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately



                                             2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3